DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-9 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 8 and 12, the prior art does not disclose a method or apparatus for composing a plurality of images with the combination of limitations specified in the claimed invention, specifically the limitations of:
composing the first and second images by moving one of the first and second images based on the decided adjustment value, wherein the image information obtained when the first image is acquired and the mage information obtained when the second image is acquired comprise a timestamp, an exposure time, vertex coordinates of a frame forming an image, and some or all of values extracted from a GPS, a magnetometer, an accelerometer and a gyroscope, as stated in claim 8 and similarly stated in claim 12.
In regard to claims 9 and 13, the prior art does not disclose a method or apparatus for composing a plurality of images with the combination of limitations specified in the claimed invention, specifically the limitations of:
composing the first and second images by moving one of the first and second images based on the decided adjustment value, wherein the deciding of the adjustment value uses a rotation matrix, as stated in claim 9 and similarly stated in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs